Citation Nr: 0417636	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  01-09 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral mandibular osteotomy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon, which held that new and material evidence 
had not been submitted to reopen a claim for service 
connection for post-operative residuals of a bilateral 
mandibular osteotomy.  The rating decision also denied 
service connection for loss of all teeth and scars as 
secondary to a bilateral mandibular osteotomy.  

The September 2001 statement of the case (SOC) reflects that 
the RO denied the veteran's application to reopen a claim for 
service connection for residuals of bilateral mandibular 
osteotomy, to include postoperative scars, and listed service 
connection for loss of all teeth as a separate issue.  In an 
April 2003 decision, the Board found that new and material 
evidence had been received to reopen the claim for service 
connection for residuals of a bilateral mandibular osteotomy, 
to include the scars and loss of all teeth; the Board noted 
that the latter disability was also claimed by the veteran as 
due to the osteotomy performed during service.  The Board 
further determined that additional development of the issue 
of all residuals of the osteotomy was warranted, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  Thereafter, the 
claim was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.

In light of the decision by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (hereinafter DAV) and other policy 
considerations, VA ultimately determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board was 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development was to be 
conducted at the regional office (RO) level.  Thus, in a 
November 2003 remand, the Board requested that the RO 
undertake additional development of the veteran's claim.  
The RO undertook the additional development, which included a 
July 2003 VA examination and, thereafter, denied service 
connection for residuals of a bilateral mandibular osteotomy, 
to include loss of teeth.  See March 2004 supplemental 
statement of the case (SSOC).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the claims file indicates that the 
veteran has never been provided adequate notice of the VCAA 
and its effect on his claim for service connection for 
residuals of a bilateral mandibular osteotomy, to include 
postoperative scars and loss of teeth.  Therefore, additional 
compliance with the VCAA is required.  

The Board recognizes that the RO sent the veteran a VCAA 
notice letter in April 2002.  However, this notice letter 
only addressed the veteran's "claim for service connection 
for loss of all teeth due to fractured jaw and osteotomy"; 
it only identified the evidence already of record that 
pertained to this aspect of the veteran's claim for service 
connection for residuals of a bilateral mandibular osteotomy 
and the evidence needed to substantiate the loss of teeth 
part of the  claim.  The RO did not fully address all of the 
evidence already of record that pertained to the claim or 
notify the veteran of the evidence needed to grant service 
connection for the veteran's ultimately reopened claim of 
entitlement to service connection for all of the residuals of 
a bilateral mandibular osteotomy.  This fact is significant 
because the claimed residuals of a bilateral osteotomy 
plainly include other conditions in addition to the loss of 
teeth, such as secondary surgical scars and claimed 
aggravation of malocclusion.  

The Board also notes that the veteran has not been advised to 
provide any evidence in his possession that pertains to the 
claim for service connection for residuals of a bilateral 
mandibular osteotomy.  38 C.F.R. § 3.159(b)(1).

In light of the foregoing, the Board finds that the VCAA 
requires additional development and assistance.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim for service connection for 
residuals of a bilateral mandibular 
osteotomy of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  After conducting any additional 
development deemed necessary, to include 
obtaining any additional indicated 
treatment or medical records, the RO 
should readjudicate the veteran's claim 
for service connection for residuals of a 
bilateral mandibular osteotomy, to 
include postoperative scars, loss of 
teeth, and aggravation of malocclusion.  
If this decision is adverse to the 
veteran, he and his representative should 
be provided an SSOC.  A reasonable period 
of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




